—Mikoll, J.
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 7, 1991, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree and driving while intoxicated.
Defendant seeks reversal of County Court’s denial of his *797CPL 440.10 motion to withdraw his plea of guilty. Although defendant has failed to move for leave to appeal the denial of his CPL 440.10 motion pursuant to CPL 450.15 (1), for purposes of judicial economy we will deem the present proceeding as a request for such relief and grant it. We further hold that County Court appropriately denied defendant’s application to withdraw his plea of guilty (see, People v Dixon, 29 NY2d 55). The record indicates that defendant entered his plea knowingly and voluntarily and we decline to interfere with County Court’s disposition of the matter (see, People v Frederick, 45 NY2d 520, 528).
On appeal, defendant for the first time attempts to interpose a variety of other reasons for vacating his guilty plea. None of these were articulated in the CPL 440.10 motion. We deem them waived and decline to discuss them.
Defendant’s contention that he was denied effective assistance of counsel is not supported by the record. His attorney negotiated an eminently favorable plea for defendant in satisfaction of a myriad of charges against him. As the record reveals, defendant’s dissatisfaction with his counsel stems from County Court’s denial of post-plea bail, a power reserved to County Court’s discretion, and does not affect the adequacy of counsel’s representation.
Weiss, P. J., Yesawich Jr. and Crew III, JJ., concur. Ordered that the judgment is affirmed.